      
       
 

  

U.S. DISTRICT COURT

 
 
 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT GOURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAR | 6 2009

 

  

UNITED STATES OF AMERICA ni ayp © PSTRICT cour
Plaintiff, § Peputy

V. 2:19-CR-144-Z-BR-2

GABRIEL CHAVEZ
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 28, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Gabriel Chavez filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Gabriel Chavez was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Gabriel Chavez; and ADJUDGES Defendant
Gabriel Chavez guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March lb , 2020.

 

MATYAEW J, RgSMARYK -
UN/TED STATES DISTRICT JUDGE
